DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 02/24/2021.

Claims 1-12, 14-17 are pending and being examined.  Claims 13 and 18-27 are canceled.  Claims 1, 12, and 16 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the anodic channel".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hollenkamp (WO 2017/100867 A1).
Considering claims 1 and 2, Hollenkamp teaches a system for at least partially removing CO2 from a feed gas comprising CO2 (Hollenkamp, abstract and [0068]).
Hollenkamp teaches the system comprises an anode at least partially contained with an anodic chamber; a cathode at least partially contained within a cathodic chamber, wherein the anodic chamber and the cathodic chamber are in fluid communication with each other; a membrane separator at least partially disposed between the anodic chamber and the cathodic chamber (Hollenkamp, [102] and Figure 2).  Hollenkamp teaches a solution comprising a complexation agent, metal ions, and a supporting electrolyte, wherein the complexation agent is capable of associating and/or disassociating with CO2 and/or the metal ions (Hollenkamp, [102], [023], [015]-[016], 
Although Figure 2 of Hollenkamp shows an embodiment wherein the acid gas is captured in a gas liquid contacting vessel to produce and acid gas rich solution which is then added to the metal-amine complex containing electrolyte (Hollenkamp, [030]), Hollenkamp teaches another embodiment wherein the acid gas is added directly to the metal-amine complex containing electrolyte and the acid gas is directly absorbed in the amine complex containing electrolyte in the electrolytic cell without the use of a separate absorption vessel (Hollenkamp, [031]).  Hollenkamp teaches that when the acid gas comprises a lower volume more concentrated acid gas flow, the acid gas can be added directly into the metal-amine complex containing electrolyte within the electrolytic cell without the use of a separate absorption vessel (Hollenkamp, [060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include at least one gas input associated with the cathode and/or the cathodic chamber.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to add the acid gas directly into the metal-amine complex containing electrolyte within the electrolytic cell without the use of a separate absorption vessel for a scenario wherein the acid gas comprises a lower volume more concentrated acid gas flow with a reasonable expectation of success.
Hollenkamp teaches the use of compact gas-liquid absorption system (spargers, bubble injectors, gas-liquid membrane contactors, etc.) to achieve the requisite absorption of acid gas within the electrolyte (Hollenkamp, [060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the cathode to comprise at least one cathodic channel capable of allowing the flow of CO2 through the at least one channel and wherein the feed gas comprising CO2 is provided through the at least one cathodic channel.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to add the acid gas directly into the metal-amine complex containing electrolyte within the electrolytic cell without the use of a separate absorption vessel and still be able to achieve the requisite absorption of acid gas within the electrolyte with a reasonable expectation of success.
Hollenkamp teaches at least one gas outlet (224 of Figure 2) for removing CO2 from the system (Hollenkamp, Figure 2), he does not explicitly teach the at least one gas outlet is associated with the anodic chamber.
However, although Figure 2 of Hollenkamp shows an embodiment wherein the acid gas is captured in a gas liquid contacting vessel to produce and acid gas rich solution which is then added to the metal-amine complex containing electrolyte (Hollenkamp, [030]) and a gas outlet associated with the absorber for removing CO2 from the system (Hollenkamp, 222 of Figure 2), Hollenkamp teaches another embodiment wherein the acid gas is added directly to the metal-amine complex containing electrolyte and the acid gas is directly absorbed in the amine complex containing electrolyte in the electrolytic cell without the use of a separate absorption vessel (Hollenkamp, [031]).  Hollenkamp teaches the cathode compartment includes a gas-liquid contacting arrangements which enables an acid gas to be directly absorbed 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a gas outlet for removing CO2 from the system associated with the anodic chamber for the embodiment wherein the absorption occurs within the anode compartment.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have an outlet from the system for the CO2 with a reasonable expectation of success.
Considering claims 6-7, the claims are directed to a system comprising an anode at least partially contained with an anodic chamber; a cathode at least partially contained within a cathodic chamber, wherein the anodic chamber and the cathodic chamber are in fluid communication with each other; a membrane separator at least partially disposed between the anodic chamber and the cathodic chamber; a solution comprising a complexation agent, metal ions, and a supporting electrolyte, wherein the complexation agent is capable of associating and/or disassociating with CO2 and/or the metal ions.  Hollenkamp teaches the claimed cathode and the claimed anode.  Thus, it would be expected that that the cathode of Hollenkamp is also a cathodic absorber and the anode of Hollenkamp is also an anodic desorber.
Considering claims 8 and 9, the claims are directed to the system and the manner in which the system is operated does not impart any additional structural limitation to the system.  Hollenkamp teaches the claimed system; thus, Hollenkamp’s system would be capable of being operated such that the CO2 has a partial pressure of 
Considering claims 10-11, Hollenkamp teaches the complexation agent is an amine such as ethylenediamine (Hollenkamp, [023]).
Considering claim 12, the claims are directed to a system comprising a solution comprising a complexation agent, metal ions, and a supporting electrolytes.  Hollenkamp teaches a system comprising a solution comprising a complexation agent, metal ions, and a supporting electrolyte.  The method by which the metal ions are generated does not impart any additional structural limitations to the system.  
Nevertheless, Hollenkamp teaches the metal ions are generated from oxidation of the anode by teaching that the electrodes are formed from the metal based redox material (i.e., copper) (Hollenkamp, [102] and Figure 2).
Considering claim 14, Hollenkamp teaches the metal ions comprise copper (Hollenkamp, [016], [102], and Figure 2).
Considering claims 15-16, Hollenkamp teaches the membrane separator is permeable and allows for fluid communication between the cathodic channel and anodic channel by teaching an anion-exchange membrane (Hollenkamp, [102]).
It should be noted that the paragraph bridging pages 14 and 15 of instant specification discloses that an anion-exchange membrane is a suitable permeable membrane separator which allows fluid communication between the cathodic and anodic chambers.
Considering claim 17, it should be noted that the claims are directed to a system and applying an electrical potential to the system is the manner in which the .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hollenkamp (WO 2017/100867 A1) in view of Omole (US 2012/0247327 A1).
Considering claims 3-5, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the at least one cathodic channel comprises a plurality of hollow fiber membranes.
Hollenkamp teaches the use of compact gas-liquid absorption system (spargers, bubble injectors, gas-liquid membrane contactors, etc.) to achieve the requisite absorption of acid gas within the electrolyte (Hollenkamp, [060]), he does not explicitly teach at least one cathodic channel comprises a plurality of hollow fiber membranes.
However, Omole teaches hollow-fiber membrane contactors as efficient mass transfer devices in absorption systems for carbon dioxide (Omole, abstract and [0007]).  Omole teaches the plurality of hollow fiber membranes are permeable and comprise polysulfone or polyvinylidene fluoride (Omole, [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the at least one cathodic channel to comprise a plurality of hollow fiber permeable membranes such as polysulfone or polyvinylidene fluoride.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use an efficient .

Response to Arguments
Applicant’s arguments filed regarding the Patent Office has not provided any evidence as to why it would be obvious to include at least one cathodic channel in the cathode of Hollenkamp have been fully considered but are not persuasive.
Hollenkamp teaches the use of compact gas-liquid absorption system (spargers, bubble injectors, gas-liquid membrane contactors, etc.) to achieve the requisite absorption of acid gas within the electrolyte (Hollenkamp, [060]).  Thus, in the embodiment wherein the gas-liquid absorption system is within the cathode where the acid gas is directly absorbed in the electrolyte, it would be obvious to include a cathodic channel (i.e., spargers, bubble injectors, gas-liquid membrane contactors, etc.) in order to absorb the acid gas within the electrolyte.  Moreover, Hollenkamp teaches the cathode compartment includes a gas-liquid contacting arrangement (i.e., cathodic channel), for example a porous gas-liquid contacting membrane, which enables an acid gas to be directly absorbed into the electrolyte (Hollenkamp, [106]).

Applicant’s arguments filed regarding Hollenkamp functions differently than the claimed system in that Hollenkamp includes a stripper and a regenerative heating source for heating the acid gas absorbed electrolyte to release the absorbed gas have been fully considered but are not persuasive.
Applicant’s interpretation Hollenkamp’s teachings is a narrowing of his teachings.  Hollenkamp teaches the electrolyte can be regenerated using a heating process, or flow to a separate regenerative process, such as a stripper to desorb the acid gas (Hollenkamp, [106]).  Hollenkamp teaches the cathode compartment includes a gas-liquid contacting arrangement which enables an acid gas to be directly absorbed into the electrolyte in the anode compartment.  Thus, Hollenkamp by teaching that the electrolyte can be regenerated via heating OR it can flow to a separate regenerative process suggests that the desorption can be performed within the anodic chamber.

Applicant’s arguments filed regarding Omole fails to cure the deficiencies of Hollenkamp noted in the above arguments have been fully considered but are not persuasive.
Omole is not used to cure the “deficiencies” of Hollenkamp as argued by applicant.  Omole is merely used to teach hollow-fiber membrane contactors are efficient mass transfer devices in absorption systems for carbon dioxide (Omole, abstract and [0007]) and the plurality of hollow fiber membranes are permeable and comprise polysulfone or polyvinylidene fluoride.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.